

116 HR 1541 IH: To require a report on Saudi Arabia obtaining nuclear fuel enrichment capabilities.
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1541IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Mr. Schneider (for himself and Mr. Meadows) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require a report on Saudi Arabia obtaining nuclear fuel enrichment capabilities.
	
 1.Report on Saudi Arabia obtaining nuclear fuel enrichment capabilitiesNot later than 30 days after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the impact to the national security interests of the United States and regional allies, including Israel, of Saudi Arabia obtaining nuclear fuel enrichment capabilities through a commercial sale.
		